Lansing, Ch. J.
delivered the opinion of the court. We have already decided this point in the case of Mumford v. Church, in the present term. The plaintiffs could only be governed by the information they possessed. On receiving the intelligence of the capture, they were entitled to abandon, and an abandonment once properly made is definitive, and fixes the rights of the parties. It may be revoked by mutual consent, or waived; but otherwise it is conclusive.
The plaintiffs are, therefore, entitled to recover as for a total loss.
Judgment for the plaintiff.